This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WELLS FARGO BANK N.A.,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. A-1-CA-36769

 5 RICHARD D. SEMONES,

 6          Defendant-Appellant,

 7 and

 8   THE UNKNOWN SPOUSE OF RICHARD
 9   D. SEMONES (if married) (true name unknown);
10   MORTGAGE ELECTRONIC REGISTRATION
11   SYSTEMS, INC., as Nominee; UNITED STATES OF
12   AMERICA (IRS); and TAXATION AND REVENUE
13   DEPARTMENT OF THE STATE OF NEW MEXICO,

14          Defendants.

15 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
16 Carl J. Butkus, District Judge

17 Snell & Wilmer LLP
18 Sandra A. Brown
19 Albuquerque, NM

20 for Appellee

21 Richard D. Semones
 1 Albuquerque, NM

 2 Pro Se Appellant

 3                          MEMORANDUM OPINION

 4 HANISEE, Judge.

 5   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 6 proposed summary disposition. No memorandum opposing summary dismissal has

 7 been filed and the time for doing so has expired. DISMISSED.

 8   {2}   IT IS SO ORDERED.



 9
10                                      J. MILES HANISEE, Judge


11 WE CONCUR:


12
13 LINDA M. VANZI, Chief Judge


14
15 MICHAEL E. VIGIL, Judge




                                          2